COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      BMB Dining Services (Willowbrook), Inc. and RCI Hospitality, Inc. v.
                          Willowbrook I Shopping Center L.L.C., Leon Vahn; Capital Realty
                          Group. Inc. and Brant Widener

Appellate case number:    01-19-00306-CV

Trial court case number: 2015-20985

Trial court:              333rd District Court of Harris County

       The en banc court has unanimously voted to deny appellants’ motion for en banc
reconsideration. It is ordered that the motion is denied.


Judge’s signature:             /s/ Veronica Rivas-Molloy___________________________
                                Acting for the Court


* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: October 7, 2021